Exhibit 10.59

Loan Agreement between Shandong Xiangrui and Bank of East Asia Qingdao Branch,

dated September 7, 2011, for RMB 10 million loan

Main contents:

 

  •  

Contract No.: No. QDAD11049

 

  •  

Loan Amount (RMB): RMB 10,000,000 Yuan

 

  •  

Purpose of the Loan: payment to vendor

 

  •  

Contract Term: 6 months, from September 7, 2011 to March 7, 2012

 

  •  

Interest Rate:

 

  • The processing fee is 0.05%;

 

  • Shandong Xiangrui is required to deposit 50% of the loan amount as
restricted cash so that Shandong Xiangrui obtained net of RMB 5 million cash
from this loan

 

  • No interest during the 6 month loan period

 

  • Penalty interest rate for delayed repayment: 0.05% per day

 

  •  

Guarantee

 

  • Ruixing Group provided a guarantee for this loan

 

  • Shandong Xiangrui used four production equipments with book value of RMB 5.2
million ($0.8 million) as collateral for this loan (collateral agreement #
QDAD11049-02)

 

  • Shandong Xiangrui also used RMB 5 million ($0.8 million) cash as collateral
for this loan